NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY MARK DEVAUGHN,                          No.    19-55283

                Plaintiff-Appellant,            D.C. No.
                                                2:08-cv-01461-AB-FFM
 v.

COUNTY OF LOS ANGELES; et al.,                  MEMORANDUM*

                Defendants-Appellees,

and

HILDA WEINTRAUB; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                            Submitted August 4, 2020**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Anthony Mark DeVaughn appeals the district court’s grant of summary

judgment in his § 1983 action, as well as the denial of his motions for

reconsideration, for leave to amend, and to compel discovery. We have

jurisdiction under 28 U.S.C. § 1291 and affirm.

      DeVaughn did not timely object to the magistrate judge’s recommendation

to grant summary judgment, but raises the issue in his opening brief, and therefore

does not waive his argument. Miranda v. Anchondo, 684 F.3d 844, 848 (9th Cir.

2012) (citing Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007)). We review

de novo the district court’s grant of summary judgment, Branch Banking & Trust

Co. v. D.M.S.I., LLC, 871 F.3d 751, 759 (9th Cir. 2019).

      The district court properly granted summary judgment on DeVaughn’s

claims, most of which are barred by Heck v. Humphrey, 512 U.S. 477 (1994).

Heck’s analysis turns on “whether the plaintiff’s action, if successful, will

‘demonstrate the invalidity of any outstanding criminal judgment,’” Beets v.

County of Los Angeles, 669 F.3d 1038, 1043 (9th Cir. 2012) (quoting Heck, 512

U.S. at 486-87), and thus requires a plaintiff to prove his relevant convictions or

sentences have “been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or

called into question by a federal court’s issuance of a writ of habeas corpus.”

Heck, 512 U.S. at 486-87. None of these descriptions apply, and the district court



                                          2
properly granted summary judgment on DeVaughn’s claims stemming from his

conviction in Riverside County.1 Heck similarly forecloses DeVaughn’s false

arrest claim, as an arrest is permissible so long as there is probable cause “as to any

offense that could be charged under the circumstances.” Blankenhorn v. City of

Orange, 485 F.3d 463, 473 (9th Cir. 2007) (citation omitted). The same reasoning

applies to DeVaughn’s claims for loss of jurisdiction, due process, unlawful

search, and equal protection, as he did not allege any unlawful conduct relating

solely to the charges for which he was not convicted.

       The district court also properly granted summary judgment on DeVaughn’s

claim for malicious prosecution, which required DeVaughn to establish that the

relevant proceeding terminated in his favor. Lacey v. Maricopa County, 693 F.3d

896, 919 (9th Cir. 2012). Under California law, we analyze the “judgment as a

whole.” Staffpro, Inc. v. Elite Show Servs., Inc., 136 Cal. App. 4th 1392, 1403

(2006) (citation omitted). Because DeVaughn’s prosecutions in Los Angeles and

Riverside Counties both resulted in convictions, he cannot establish the requisite


1
 A jury convicted DeVaughn on 4 counts in Riverside County (one count was
affirmed on appeal). He pled nolo contendere on Count 24 of his charges in Los
Angeles County, although the court subsequently dismissed Count 24 pursuant to
California Penal Code § 1203.4, and dismissed all other Los Angeles charges
against him. DeVaughn’s First Amended Complaint, however, alleges that the
Riverside and Los Angeles County officials conspired together in a “dual
prosecution scheme,” making largely undifferentiated allegations against
defendants from both counties, who were investigating and prosecuting
DeVaughn’s activities.

                                           3
favorable termination. The district court also appropriately granted summary

judgment on DeVaughn’s state law claims because he never presented a claim to

either Los Angeles or Riverside Counties, as required by the California Tort

Claims Act. See Mabe v. San Bernardino County, Dep’t of Pub. Soc. Servs., 237

F.3d 1101, 1111 (9th Cir. 2001) (citation omitted) (“As a condition precedent to

suit against a public entity, the California Tort Claims Act (CTCA) requires ‘the

timely presentation of a written claim and the rejection of the claim in whole or in

part.’”).

       DeVaughn also appeals the district court’s ruling on his motion for

reconsideration pursuant to Fed. R. Civ. P. 59 and 60, which we review for abuse

of discretion. Kerr v. Jewell, 836 F.3d 1048, 1053 (9th Cir. 2016), Bateman v.

United States Postal Serv., 231 F.3d 1220, 1223 (9th Cir. 2000). As the motion

was filed more than 28 days after the entry of judgment, the district court did not

abuse its discretion in declining to consider it. Fed. R. App. P. 4(a)(4)(A)(iv), (vi).

       We review for abuse of discretion the district court’s denial of DeVaughn’s

motion for leave to amend the complaint. Cafasso, U.S. ex rel. v. Gen. Dynamics

C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011). The district court did not abuse

its discretion in denying DeVaughn’s leave to amend after finding his proposed

amended complaint was “devoid of a clear connection between any particular

event or incident and specific legal claims against any particular defendant as the



                                           4
Federal Rules require” and failed “to clarify the factual allegations, claims, and

legal theories already asserted in his extant Complaint.” A court is “well within its

discretion to deny leave to amend” when the pleadings are “highly repetitious, or

confused.” Gen. Dynamics C4 Sys., 637 F.3d at 1059 (quotation marks and

citation omitted).

      We review for abuse of discretion the district court’s denial of DeVaughn’s

motions to compel discovery. Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir.

2002). The district court did not abuse its discretion in denying DeVaughn’s

motion in part when his requests were vague, overbroad, irrelevant, or sought

information rather than documents, Fed. R. Civ. P. 26(b)(1), or in denying a

motion filed months after the discovery cutoff.

      AFFIRMED. 2




2
 Appellees’ Motion to Strike Portion of Attachment to Appellant's Reply Brief
(Dkt. 41), and Appellant’s Motion to File Supplemental Reply Brief (Dkt. 44) are
denied.

                                          5